Order entered March 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00893-CV

   TEXAS MUTUAL INSURANCE COMPANY & GLORIA WILLIAMS, Appellants

                                               V.

                                  JEFF PALMER, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-07-08017-D

                                           ORDER
       The Court has before it appellee’s March 13, 2013 fourth unopposed motion to extend

time to file appellee’s brief. The Court GRANTS the motion and ORDERS the brief tendered

by appellee on March 13, 2013 timely filed as of today’s date.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE